Exhibit 8.1 List of Subsidiaries Company Jurisdiction of Incorporation Allot Communications Inc. United States Allot Communications Europe SARL France Allot Communications (Asia Pacific) Pte. Limited Singapore Allot Communications (UK) Limited United Kingdom Allot Communications Japan K.K. Japan Allot Communications (New Zealand) Limited New Zealand Oversi Networks Ltd. Israel Allot Communications (Hong Kong) Ltd Hong Kong Allot Communications Africa (PTY) Ltd South Africa Allot Communications India Private Ltd India
